TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2022



                                     NO. 03-21-00143-CV


                   Steven W. Hughes and Adrienne R. Hughes, Appellants

                                                v.

                             21st Mortgage Corporation, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 24, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.